LAW OFFICES OF PETER W. TILL
Peter W. Till, Esq. NJ Attorney ID No.: 002101974
(Admitted to U.S. District Court, Eastern District
Of New York on March 16, 1982)
105 Morris Avenue – Suite 201
Springfield, New Jersey 07081
(973) 258-0064 telephone
(973) 258-0478 facsimile
pwt@till-law.com
Attorneys for Defendant,
   NYPD Officer Gregory Howard


                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

TAKISHA REID,                            :

                    Plaintiff,           :      Case No.: 1:20-cv-03926-FB-PK

      -against-                          :

THE CITY OF NEW YORK POLICE DEPT.,:
THE CITY OF NEW YORK, NYPD                         NOTICE OF APPEARANCE
OFFICER GREGORY HOWARD, JOHN       :
AND JANE DOES 1-5,
                                   :
                 Defendants.


      The undersigned hereby enters an Appearance on behalf of the Defendant NYPD Officer

Gregory Howard in the above captioned matter.



                                         LAW OFFICES OF PETER W. TILL
                                         Attorneys for Defendant,
                                         NYPD Officer Gregory Howard



Dated: November 13, 2020                 By: /s/Peter W. Till
                                                Peter W. Till
